                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVID HAROLD HANSON,

                       Plaintiff,

v.                                                                  No. 1:19-cv-01124-KK

FORREST FENN,

                       Defendants.

                               ORDER TO CURE DEFICIENCY

        Plaintiff filed an Application to Proceed in District Court Without Prepaying Fees or Costs

(Short Form) ("Short Form Application"). See Doc. 2, filed December 2, 2019. The Short Form

Application does not provide sufficient information for the Court to determine whether a plaintiff

is unable to pay the required fees. The Court requires plaintiffs seeking to proceed without

prepaying fees to file the Application to Proceed in District Court Without Prepaying Fees or Costs

(Long Form) ("Long Form Application"). Failure to file Long Form Application within twenty-

one (21) days from entry of this order or failure to follow all instructions in the Long Form

Application may result in denial of the motion to proceed in forma pauperis. Any papers Plaintiff

files in response to this order must include the civil cause number (No. 1:19-cv-01124-KK) of this

case.

        IT IS ORDERED that:

        (i)    Plaintiff file an “Application to Proceed in District Court Without Prepaying Fees

               or Costs (Long Form)” within twenty-one (21) days from entry of this order.

        (ii)   The Clerk send to Plaintiff a copy of this order and an “Application to Proceed in

               District Court Without Prepaying Fees or Costs (Long Form).”



                                             _____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
